MEMORANDUM **
Maria Teresa Granados Olvera, a native and citizen of Mexico, seeks review of the Board of Immigration Appeals’ (“BIA”) order upholding an immigration judge’s order denying her application for cancellation of removal. We have jurisdiction it is conferred by 8 U.S.C. § 1252. We review due process claims de novo. See Ram v. INS, 243 F.3d 510, 516 (9th Cir.2001). We deny the petition for review.
Granados Olvera contends that the IJ violated her due process rights by denying her motion for continuance. Contrary to Granados Olvera’s contention, the proceedings were not so fundamentally unfair that she was prevented from reasonably presenting her case. See Colmenar v. INS, 210 F.3d 967, 971 (9th Cir.2000). Moreover, Granados Olvera failed to show that evidence of her son’s after school program attendance would have affected the outcome of proceedings. See id. (requiring prejudice to prevail on a due process challenge).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.